Citation Nr: 0635542	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  99-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or in 
acquiring necessary special home adaptations.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty for more than 24 years from 
June 1955 to October 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Columbia, South 
Carolina, which denied a certificate of eligibility for 
financial assistance in acquiring special home adaptations, 
or in acquiring specially adapted housing.  

In May 2003 and January 2006, the Board remanded the case for 
further development.  The case was subsequently returned to 
the Board.


FINDING OF FACT

The veteran's service-connected disabilities have resulted in 
the loss of use of his right lower extremity, but the veteran 
is not shown to have additional service-connected 
disabilities resulting in the loss of use of any other 
extremity (including both hands), blindness in both eyes, 
with only light perception, or residuals of organic disease 
or injury, which would so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing and/or special home adaptation are not met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.809, 3.809a (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim by means of a letter dated 
in February 2006.  The February 2006 letter explicitly told 
him to submit relevant evidence in his possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  

The February 2006 notice was provided after such 
adjudication.  The veteran was not prejudiced, however.  The 
claim was readjudicated in May 2006, and such readjudication 
cured the timing defect.  Mayfield v. Nicholson.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim on appeal.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim, no effective date is being assigned.  Thus, the 
veteran is not prejudiced by the lack of this element of 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

The VCAA also requires VA to assist a claimant with the 
development of evidence by providing a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

To develop the evidence concerning the above issue, in 
January 2006, the Board remanded the veteran's claim in order 
to afford him current VA examinations.  

VA gave the veteran the opportunity for an examination in 
conjunction with his claim.  The veteran failed to report for 
VA examinations in March 2005.  The Board remanded the claim 
so that the veteran could make an informed decision as to 
whether to report for VA examinations.  In March 2006, the 
veteran was notified by letter of rescheduled VA eye, 
endocrinology, and orthopedic examinations.  Prior to the 
examinations the veteran called and cancelled his 
appointments.  The veteran was advised by letter that his 
examinations had been rescheduled for dates later that month.  
The veteran failed without explanation to appear for the 
later scheduled examinations.  

When a veteran fails without good cause to report for a 
necessary VA examination requested in conjunction with a 
claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2006).  
Except in the case of examinations scheduled in conjunction 
with original claims for compensation, the claim will be 
denied.  38 C.F.R. § 3.655(b) (2006).  The veteran was 
advised of these regulations in the Board's most recent 
remand.  The veteran has offered no explanation for his 
repeated failure to report for VA examinations.

There is no legal or regulatory requirement that VA make 
further efforts to schedule an examination.

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be denied.  Even if viewed as an original 
claim for compensation there is no evidence that the veteran 
meets the criteria for the claimed benefits.  38 C.F.R. § 
3.655(b).  

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
concludes that VA has no remaining duty under the VCAA to 
provide a medical examination in conjunction with this claim.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim.

Analysis

I.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing and/or 
special home adaptation

A.  Certificate of Eligibility for Assistance in Acquiring 
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.   
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.   Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.

Service connection is in effect for the following 
disabilities: diabetic retinopathy, evaluated as 50 percent 
disabling; diabetes mellitus, evaluated as 40 percent 
disabling; lower right below-knee amputation, evaluated as 40 
percent disabling; and hypertension, evaluated as 10 percent 
disabling.  The veteran is also service-connected for healed 
fracture of the right humerus, and for Morton's neuroma, 
post-operative, of the right foot-each evaluated as 
noncompensable.

The veteran has a combined schedular rating of 80 percent and 
he is in receipt of a total schedular rating based on 
individual unemployability due to service-connected 
disabilities, as well as special monthly compensation based 
on the anatomical loss of one foot and on account of right 
below knee amputation.

Service connection is not in effect for disabilities of both 
lower extremities.  There is not, therefore, loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair 
due to service connected disability.  While, service 
connection is in effect for a disability of the eyes, the 
veteran's diabetic retinopathy does not cause blindness in 
both eyes, with only light perception.  Therefore, the 
evidence does not show blindness in both eyes, plus the 
anatomical loss or loss of use of one lower extremity.

The evidence does not show either that there is loss or loss 
of use of one lower extremity together with residuals of an 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  While there 
is loss of use of one lower extremity that precludes 
locomotion without crutches, there is no additional organic 
disease or disability that precludes locomotion.

Additionally, the record does not show that there is loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

The veteran has contended that he should receive this benefit 
because of his service connected amputation alone, but the 
regulation does not authorize housing benefits on that basis.

In short, the criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) have not been met.  That 
being the case, the claim for this benefit has failed and 
must be denied.

B.  Home Adaptation Grant

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

Although the veteran's service-connected diabetic retinopathy 
affects his visual acuity, it does not demonstrate bilateral 
blindness with 5/200 visual acuity or less.  Additionally, 
service connection is not in effect in this case for 
disability of the hands.  The Board must necessarily find 
that the preponderance of the evidence is against the 
veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.  This claim has 
failed and, as such, must be denied.



ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or in 
acquiring necessary special home adaptations is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


